Citation Nr: 0127778	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  00-14 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation based on the 
regular need for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel

INTRODUCTION

The veteran had active military service from February 1941 to 
September 1942 and from February 1945 to July 1946, with 
prisoner-of-war status from April 1942 to September 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied this claim.  A hearing was 
held before this Board Member in July 2001.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are post-
traumatic stress disorder (PTSD), evaluated as 100 percent 
disabling; coronary artery disease, evaluated as 100 percent 
disabling; irritable bowel syndrome and pyloric ulcer, 
evaluated as 30 percent disabling; bilateral hearing loss, 
evaluated as 10 percent disabling; and tinnitus, evaluated as 
10 percent disabling.  He is also receiving special monthly 
compensation by reason of being housebound.

2.  The veteran's service-connected disorders do not render 
him unable to provide for his own daily self-care or protect 
himself from the hazards or dangers incident to his daily 
environment.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1114(l) and 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.350(b)(3) and 
3.352(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence of record.  Only the 
evidence pertinent to the issue currently being decided is 
discussed below.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As discussed below, the Board finds 
that the recent changes in the law brought about by the 
enactment of the VCAA do not have any application or effect 
on the veteran's claim.  The Board finds that even though 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  As discussed below, 
the RO fulfilled its duties to inform and assist the veteran 
on this claim.  Accordingly, the Board can issue a final 
decision on this claim because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review. 

With respect to VA's duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, 
information concerning the veteran was already of record and 
sufficient to complete his claim for benefits.  The March 
2000 rating decision and the statement of the case (SOC) 
informed the veteran of the type of evidence needed to 
substantiate his claim.  The veteran was asked at his 
personal hearing for complete information as to where he had 
been treated for his service-connected conditions (i.e., 
information needed to support his claim).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision and the SOC informed him 
of the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  

With respect to VA's duty to assist the veteran, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the veteran has undergone two examinations by 
VA physicians, in 1999 and 2000, for the sole purpose of 
determining his need for aid and attendance of another 
person.  There is no objective evidence indicating that there 
has been a material change in the severity of any of the 
veteran's service-connected disorders since he was last 
examined.  There are no records suggesting an increase in 
disability has occurred as compared to the last examination 
findings.  He has not made any specific statements about how 
any of these disorders is worse than what was reported when 
he was last examined.  The veteran's VA treatment records 
through March 2000 have been obtained, and the veteran has 
been in a nursing home facility since approximately August 
2000.  The veteran has not reported that any relevant records 
exist that have not been obtained.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102.

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b)(3).  The following factors will be accorded 
consideration in determining the need for regular aid and 
attendance:  inability of a claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, either physical or mental, which requires care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).  A finding that the veteran is 
"bedridden" will provide a proper basis for the 
determination.  Id.  Bedridden will be that condition which, 
through its essential character, actually requires that the 
veteran remain in bed.  Id.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  Id.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  Id.

The particular personal functions that the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  Id.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Id.  See Turco v. Brown, 9 Vet. App. 222 (1996).  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him or her to be in bed.  Id.  They must be based on 
the actual requirement of personal assistance from others.  
Id.

The special monthly compensation provided by 38 U.S.C. 
1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and: (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.350(i)(2).

The veteran's service-connected disabilities are:  post-
traumatic stress disorder (PTSD), evaluated as 100 percent 
disabling; coronary artery disease, evaluated as 100 percent 
disabling; irritable bowel syndrome and pyloric ulcer, 
evaluated as 30 percent disabling; bilateral hearing loss, 
evaluated as 10 percent disabling; and tinnitus, evaluated as 
10 percent disabling.  He is also receiving special monthly 
compensation by reason of being housebound.  The Board 
readily acknowledges that the veteran is severely disabled, 
and it is undisputed that he has very disabling symptoms that 
deny him the ability to care for himself adequately.  The 
medical evidence clearly establishes that he needs the aid 
and attendance of another person with activities such as 
dressing, feeding, and bathing.  He also spends significant 
amounts of time in bed due to weakness.  The pertinent 
question in this case, however, is the reason for the 
veteran's diminished capacity to perform such functions.  In 
other words, does his need for aid and attendance of another 
person result from his service-connected disabilities?

The veteran has multiple nonservice-connected medical 
disorders in addition to his service-connected conditions.  
The most disabling of the nonservice-connected conditions 
seems to be end-stage renal disease, for which he is on 
dialysis, and tremor, either due to Parkinson's Plus 
syndrome, with essential tremor component, or consistent with 
hemodialysis/renal failure.  See, e.g., February 2000 VA 
treatment record and September 2000 aid and attendance 
examination report.  The examinations conducted in 1999 and 
2000 for the purpose of determining the veteran's need for 
aid and attendance report his complaints of generalized 
weakness, tremors, decreased mobility, and cognitive 
dysfunction.  He has limitations of his upper extremities due 
to tremors, and limitations of his lower extremities due to 
weakness and imbalance.  He has been in a nursing home since 
September 2000 due to severe weakness after his hemodialysis 
treatments.  His tremor affects his ability to care for 
himself.  His gait difficulties are attributable to 
"weakness" and have existed only since 1999 when he started 
dialysis.  See February 2000 VA treatment record; see also 
August 1998 VA treatment record ("long-standing fatigue and 
decreased strength which started when patient started 
dialysis").

Looking at the veteran's various service-connected 
conditions, his hearing loss and tinnitus were not complained 
of during the aid and attendance examinations, and he has not 
received recent treatment for these conditions, as shown by 
the VA outpatient treatment records.  As for his irritable 
bowel/ulcer disorder, the 1999 aid and attendance examination 
considered this condition so insignificant that it was 
reported as a "history of" rather than an active, 
symptomatic condition.  It was not mentioned on the 2000 
examination report.  Neither the 1999 nor the 2000 aid and 
attendance examination reports reflect complaints of 
symptomatology associated with any of these three service-
connected conditions as the basis for the need for aid and 
attendance.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(hearing loss); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(tinnitus); and 38 C.F.R. § 4.114, Diagnostic Codes 7305 
(duodenal ulcer) and 7319 (irritable colon syndrome).  That 
is not to say that these conditions are not disabling to the 
veteran to some degree.  The Board is merely stating that 
these three service-connected conditions have not resulted in 
symptomatology that is so disabling to the veteran that it 
interferes with his ability to perform the activities of 
daily living.

The 1999 aid and attendance examination report also showed a 
"history of" PTSD.  Even though PTSD was listed as an 
active condition on the 2000 aid and attendance examination 
report, that report show no complaints of psychiatric 
symptoms, and the functional impairment reported by the 
examiner was based solely on physical symptomatology.  The 
only complaint by the veteran that could, arguably, be 
associated with a psychiatric condition is decreased 
cognitive functioning.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  In this case, however, evaluations for the veteran's 
decreased cognitive functioning by several VA physicians have 
resulted in diagnoses such as Parkinson's disease, 
Alzheimer's disease, and cognitive disorder, not otherwise 
specified.  See, e.g., VA treatment records dated in November 
1999 and February 2000.  At no time has a medical 
professional suggested the veteran's decreased cognitive 
functioning is in any way attributable to his PTSD.  A VA 
treatment record dated in March 2000 shows that his 
disability due to PTSD has been fairly stable recently 
("little change in his emotional status over the past 15 
months").  His Global Assessment of Functioning scores 
remained fairly consistent, with little change, between 1998 
and 2000.  It is clear that the veteran has severely 
disabling symptoms due to his PTSD, but the Board concludes 
those symptoms do not include cognitive dysfunction and do 
not result in his requiring the aid and attendance of another 
person.  

The veteran's remaining service-connected disorder, his 
coronary artery disease, has also been stable for the last 
few years.  His prior myocardial infarction from 1998 is 
"stable" according to the VA records.  There are no 
indications or findings of congestive heart failure.  
Although heart disease does result in limitations on physical 
activity, the specific limitations that the veteran has that 
result in his need for the aid and attendance of another 
person (i.e., limitations on use of the upper and lower 
extremities) are due to his nonservice-connected conditions, 
as discussed above.

The Board does not dispute that the veteran is severely 
disabled.  It is for this reason that he is receiving 100 
percent service-connected compensation as well as special 
monthly compensation based on being housebound.  Although he 
does require the aid and attendance of another person with 
activities of daily living such as dressing and feeding, that 
is because he has tremors and generalized muscle weakness - 
neither of which are due to a service-connected condition.  
The veteran's service-connected disabilities are severe, and 
surely compromise his ability to function physically, but 
they do not result in his diminished capacity to perform the 
activities of daily living.  For this reason, his claim must 
be denied.  The Board has considered resolving any benefit of 
the doubt in the veteran's favor, but there is no doubt in 
this case.  The medical evidence clearly establishes that his 
physical limitations are due to nonservice-connected 
conditions only.


ORDER

Entitlement to special monthly compensation based on the 
regular need for aid and attendance of another person is 
denied.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 

